DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 17/099,910 in view of Shao (US 20100086840; “Shao” hereinafter).
Regarding claims 1-2 and 6, claims 1-2 of the application 17/099,910 teaches all the limitation except it does not explicitly disclose the direction of the battery insertion portion being along the screen at one of the side of the plurality of sides and when the information display device is disposed in a virtual three-dimensional coordinate space formed by XYZ axes mucually perpendicular, the screen is parallel to an XY plane, and the battery is attached and detached from the one side in a Y axis direction.
Shao teaches a housing includes a battery insertion portion (122), and the battery (16) is attached and detached in a direction along the screen (111) at one side 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the device of instant application to have the battery insertion portion extend along the direction of the screen such that of the screen is extended along the XY plane or plane parallel to XY plane, the battery attached and detached from the one side in a Y axis direction as taught by Shao because such modification allow more space for accommodating larger battery.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations, “a second side parallel to the XY plane, the second surface having a height…” in lines 6-7. It is not clear if “a second side” and “the 
Claims 4-5 are rejected as being dependent on claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shao (US 20100086840; “Shao” hereinafter).
Regarding claim 1, Shao (figs. 1-5) discloses an information display device comprising: an information display part (fig. 1) which displays information on a screen (111); a battery (16) for supplying power to the information display part; and a device housing (11 and 12) having a plurality of sides (121 and wall of body section 11 along the all 121) surrounding the screen (111), wherein the information display part being attached to the device housing, wherein the device housing includes a battery insertion portion (122), in which the battery (16) is attached and detached in a direction along the screen (111) at one side of the plurality of sides (figs. 2 and Par. [0020] and [0021]).  

    PNG
    media_image1.png
    576
    445
    media_image1.png
    Greyscale

Regarding claim 2, Shao (figs. 1-5) discloses wherein, when the information display device(10) is disposed in a virtual three-dimensional coordinate space formed by XYZ axes mutually perpendicular (annotated fig. 2, above), the screen (111) is parallel to an XY plane (annotated fig. 2, above), and the battery (16) is attached and detached from the one side in a Y axis direction (annotated fig. 2, above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Lee (US 6829495; “Lee” hereinafter).
Regarding claim 3, Shao (figs. 1-5) discloses wherein the battery (16) has a first surface (lower surface of the battery 16) parallel to the XY plane and a second side (upper surface of the battery 16) parallel to the XY plane.
Shao does not explicitly disclose the second surface having a height different in a Z axis direction from the first surface, the second surface being provided with a battery housing formed at a position closer to the screen than the first surface, and wherein the first surface being exposed on a back of the device housing when the battery is inserted into the battery insertion portion.  
Lee teaches an electronic device comprising a battery (200) having a first surface (upper surface of the battery 200, fig. 1) parallel to the XY plane (plane parallel to the upper surface of the battery 200) and a second side (lower of the battery 200, fig. 1) parallel to the XY plane, the second surface having a height different in a Z axis direction from the first surface (the thickness of the battery 200 along the two lateral end is smaller than the middle portion of the battery 200, fig. 1), the second surface (lower) being provided with a battery housing (200 is a battery pack) formed at a position closer 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the battery of Shao to have the second surface having a height different in a Z axis direction from the first surface and the second surface being provided with a battery housing formed at a position closer to the screen than the first surface, and wherein the first surface being exposed on a back of the device housing when the battery is inserted into the battery insertion portion as taught by Lee because such modification minimizes the thickness and the size of the electronic device.
Regarding claim 4, Shao in view of Lee discloses the wherein the battery insertion portion includes a wall formed at a position opposite to the second surface when the battery is inserted (lower surface of the battery pack 200 is disposed on the wall surface 103, Lee’s fig. 1; or the upper surface of the battery 16 is covered by the inner surface of the body section 11, Shao, figs 1-2). 
Regarding claim 5, Shao in view of Lee discloses the display device as claimed in claim 4.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Shao in view of Lee to include a projecting portion formed on-35- the second surface to contact the wall when the battery is inserted into the battery insertion portion as taught by Lee because such modification helps in inserting/guiding the battery into the battery insertion portion.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Chong (US 20060077067; “Chong” hereinafter).
	Regarding claim 6, Shao discloses a display device as disclosed in claim 1. Shao further teaches an inlet for a battery insertion  portion (122) (fig. 4)
Shao does not explicitly disclose wherein the side among the plurality of sides on which a battery inlet included in the battery insertion portion is formed includes at least one of an operating portion including a power button, a data communication portion including a connector for communicating with an external device, and a power source connector including a power source connector for externally being supplied with power.  
Chong teaches a side of a display housing includes at least one of an operating portion including a power button (“ on-off-lock button 26”, Par. [0023]), a data communication portion including a connector for communicating with an external device (“a connector 28 for headphones/speakers or the like, and an in/out connector 30 such 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Shao to include at least one of an operating portion including a power button, a data communication portion including a connector for communicating with an external device, and a power source connector including a power source connector for externally being supplied with power on a side of the housing as taught by Chong so that all of this functional or operational units like power button, power outlet and a data communication connector could be accessed from a single side of the housing.
Further, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include all these functioning or operational units on a side that include an inlet for a battery insertion portion because such modification allows all the functioning or operating units like power button, power outlet and a data communication connector to be accessed from a single side of the housing as that of the battery or battery inlet.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/           Examiner, Art Unit 2841